



EXHIBIT 10.19
EXECUTIVE EMPLOYMENT AGREEMENT
AGREEMENT, dated October 7, 2016 (the “Agreement”), by and between Innophos
Holdings, Inc., a Delaware corporation (the “Company”), and Joshua Shane
Horenstein (the “Executive”).
Recital
Whereas, it is in the best interests of the Company and its subsidiaries to
provide the Executive with the compensation and benefits as provided herein in
order to retain the services of the Executive and to permit the Executive to
focus on the interests of the Company, its subsidiaries and its stockholders.
Agreement
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Executive and the
Company agree as follows
1.Effective Date. The term “Effective Date” means September 1, 2016. The
Agreement supersedes any other oral or written agreement or understanding
between the Company and the Executive.
2.Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and subject
to the conditions of this Agreement, for the period commencing on the Effective
Date and ending on December 31, 2017 (the “Initial Period”). Following the
Initial Period, the Agreement shall automatically renew for successive one-year
periods (“Renewal Period”), unless either party gives notice of non-renewal to
the other party at least ninety (90) days prior to the end of the Initial Period
or any Renewal Period, as applicable. For purposes of this Agreement, the
“Employment Period” shall include the Initial Period and any subsequent Renewal
Period.
3.Terms of Employment.
(a)Position and Duties.
(i)Position. During the Employment Period, the Executive shall serve as the
Company’s Vice President, Chief Legal Officer & Corporate Secretary, with
duties, powers and responsibilities provided in the Company’s Bylaws for such
office, if any, and otherwise commensurate with such title and office. The
Executive shall report directly to the Company’s President and Chief Executive
Officer.
(ii)Exclusivity. During the Employment Period, and excluding any periods of
disability, vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of his attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the Executive’s responsibilities hereunder, to use
the Executive’s reasonable best efforts to perform such responsibilities. During
the Employment Period, it shall not be a violation of this Agreement for the
Executive to: (A) with the approval of the Chief Executive Officer, serve on
corporate, civic or charitable boards or committees; (B) with the approval of
the Chief Executive Officer, deliver lectures, fulfill speaking engagements or
teach at educational institutions; and (C) manage personal and family
investments; all so long as such activities do not significantly interfere with
the performance of the Executive’s responsibilities; and, in the case of the
Executive’s management of his personal and family investments, so long as all
such investment management activities comply with applicable law and any ethics,
conflict of interest, insider trading and other similar policies enacted by the
Company from time to time.
(iii)Place of Business. The Executive’s place of business shall be at the
Company’s Cranbury, New Jersey headquarters location, subject to temporary
assignment and business travel as may be reasonably necessary to conduct the
Company’s business.
(b)Compensation.





--------------------------------------------------------------------------------





(i)Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) of Two Hundred Seventy Five Thousand
Dollars ($275,000). The Annual Base Salary shall be reviewed by the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”) no
less frequently than annually during the Employment Period and may be increased
(but not decreased) at the discretion of the Committee or the Board. If the
Executive’s Annual Base Salary is increased, the increased amount shall be the
new Annual Base Salary for the remainder of the Employment Period, subject to
continued annual review and adjustment. The Annual Base Salary shall be payable
in installments subject to legally required tax withholdings, consistent with
the Company’s payroll procedures in effect from time to time.
(ii)Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
eligible to earn, for each calendar year ending during the Employment Period, an
annual bonus (an “Annual Bonus”) on terms and conditions, including performance
goals, as set forth from time to time in the Company’s Executive, Management and
Sales Incentive Plan or such other short-term written bonus plan in effect
during the Employment Period (collectively, the “Bonus Plan”). The Executive’s
annual target bonus (the “Target Bonus”) shall be forty-five (45%) (the “Target
Percentage”) of the Executive’s Annual Base Salary and may be increased (but not
decreased) at the discretion of the Committee or the Board. Provided that the
Executive is employed by the Company at the end of the applicable calendar year,
the Executive’s Annual Bonus shall be fully vested upon the close of the
calendar year to which it relates, and unless deferred by the written agreement
of the Company and the Executive in accordance with Section 409A (as hereafter
defined), shall be paid promptly after the close of such year but in any event
on or before March 15 of the calendar year following the calendar year for which
the Annual Bonus is earned.
(iii)Long-Term Incentive Compensation. During the Employment Period, the
Executive shall participate in the Company’s long term incentive compensation
arrangements, including without limitation the Company’s Long Term Equity
Incentive Plan and successor plans, if any (collectively, the “LTI”), as such
arrangements are in effect from time to time, on terms and conditions generally
applicable to the highest level of the Company’s executive employees. The
Executive’s target awards for LTI purposes shall be determined separately for
each new performance measurement period by the Committee within ninety (90) days
of the commencement of each performance measurement period and, subject to the
performance measurement cycle(s) established by the Committee, no less
frequently than every twelve (12) months during the Employment Period.
Notwithstanding the foregoing, the Executive's LTI award for 2016 shall have a
date of grant value, as calculated on a basis consistent with LTI awards to all
other similarly-situated executives, of sixty percent (60%) of the Executive's
Annual Base Salary. LTI awards in the Committee’s or the Board’s discretion may
be granted in the form of stock options, restricted stock, phantom stock, cash,
stock appreciation rights or units, performance shares or any combination
thereof, or other form approved by the Committee or the Board (collectively,
“LTI Awards”), as provided in the LTI. Provided the Executive is employed by the
Company at the end of the applicable calendar year (except as otherwise provided
in Paragraph 5 below), the Executive’s LTI Awards shall be fully vested upon the
close of the performance period to which they relate. Unless deferred by the
written agreement of the Company and the Executive in accordance with Section
409A, the Executive’s LTI Awards shall be paid promptly after the close of such
performance period but in any event on or before March 15 of the calendar year
following the calendar year in which the Executive first acquires a vested right
to receive such LTI Award.
(iv)Incentive, Pension, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all other compensation
and incentive plans, practices, policies and programs, and all savings and
retirement plans, practices, policies and programs, in each case on terms and
conditions no less favorable than the terms and conditions generally applicable
to the highest level of Company’s United States-based executive employees.
(v)Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s spouse and eligible dependents, as the case may be, shall
participate in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliates on
terms and conditions no less favorable than the terms and conditions generally
applicable to the highest level of the Company’s executive employees.





--------------------------------------------------------------------------------





(vi)Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the Company’s policies, practices and procedures in
effect from time to time for executive employees.
(vii)Fringe Benefits. During the Employment Period, in addition to the other
benefits and entitlements as provided herein, the Executive shall be entitled to
fringe benefits on the same basis as those provided generally to the highest
level of Company’s United States-based executive employees.
(viii)Vacation. During the Employment Period, the Executive shall be entitled to
four (4) weeks paid vacation per year (which may be increased (but not
decreased) at the discretion of the Committee or the Board) in accordance with
the plans, policies, programs and practices of the Company.
(ix)Withholding Requirements. All grants and payments to the Executive are
subject to and conditioned upon satisfaction of all tax withholding
requirements. The Executive shall execute all documents and take all action
reasonably deemed necessary by the Company to ensure compliance with all such
withholding requirements.
4.Termination of Employment.
(a)Death or Disability. The Employment Period and the Executive’s employment
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Executive becomes Disabled during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may notify
Executive in accordance with Paragraph 4(g) of this Agreement of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
Executive’s receipt of such notice (the “Disability Effective Date”) unless the
Executive has returned to full-time performance of the Executive’s duties and
presented reasonable evidence that the Executive has not incurred a Disability,
both within thirty (30) days after receipt of such notice. For purposes of this
Agreement, “Disability” shall mean the Executive’s absence from the Executive’s
duties with the Company on a full-time basis for one hundred eighty (180)
consecutive days as a result of mental or physical incapacity. Such incapacity
must be total and permanent based on a good faith assessment by the Company and
must also qualify the Executive for benefits under the Company’s long-term
disability program covering the Executive.
(b)Termination by the Company with or without Cause. The Company may terminate
the Employment Period and the Executive’s employment during the Employment
Period with or without Cause. For purposes of this Agreement, “Cause” shall
mean:
(i)other than by reason of a physical or mental incapacity, any continued and
willful failure of the Executive at any time to attempt in good faith to perform
the Executive’s duties with the Company, including a continued and willful
failure by the Executive to attempt in good faith to meet reasonable, material
performance expectations that are not measured by Company economic performance,
which is not cured by the Executive within sixty (60) days after receiving
notice from the Company identifying such deficiencies; or
(ii)the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company; or
(iii)conviction of the Executive of a felony (other than a traffic-related
felony) or a guilty or nolo contendere plea by the Executive with respect
thereto; or
(iv)a material breach by the Executive of any material provision of this
Agreement; or
(v)a willful violation by the Executive of a material legal requirement, or of
any material written Company policy or procedure, that in either case is
materially and demonstrably injurious to the Company; or
(vi)the Executive’s failure to obtain or maintain, or inability to qualify for,
any license (other than a driver’s license) required by law for the performance
of the Executive’s material job responsibilities, or the suspension or
revocation of any such license held by the Executive as a result of an action or
inaction by the





--------------------------------------------------------------------------------





Executive; provided that, if such failure, suspension or revocation is curable,
the Company shall not have the right to terminate the Executive’s employment for
Cause pursuant to this Paragraph 4(b)(vi) unless the Executive does not cure the
failure within a reasonable time (not less than sixty (60) days) after receiving
notice of such deficiency, provided, in no event shall Cause exist under this
clause (vi) so long as the Executive is diligently pursuing a cure of such
failure, suspension or revocation in good faith and the failure is cured within
one hundred twenty (120) days after receiving such notice.
(c)Willfulness. For purposes of Paragraph 4(b), no act or failure to act on the
part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive without the reasonable, good faith belief
that the Executive’s act or omission was in accordance with, or not contrary to,
the duties and responsibilities of Executive’s position. Any act, or failure to
act, based upon express authority given by the Company with respect to such act
or omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in the
best interests of the Company.
(d)Termination by Executive with or without Good Reason. The Executive may
terminate the Employment Period and his employment with or without Good Reason.
Termination with Good Reason shall be treated for purposes of this Agreement as
a termination by the Company “without Cause.” For purposes of this Agreement,
“Good Reason” shall mean, in the absence of a written consent of the Executive:
(i)a material reduction in the Executive’s authority, title or duties, or the
assignment to the Executive of duties that are inconsistent in a significant way
with the Executive’s position; or a change in the Executive’s reporting
requirements so that the Executive reports to someone other than the Chief
Executive Officer or
(ii)any reduction by the Company of the Executive’s Annual Base Salary other
than a good faith reduction, which is remedied by the Company within thirty (30)
business days after receiving notice from the Executive; or
(iii)any reduction by the Company of the Target Percentage applicable to
Executive’s Target Bonus; or
(iv)any material failure by the Company to comply with and satisfy any material
provision of this Agreement, excluding for this purpose any action not taken in
bad faith and which is remedied by the Company within thirty (30) business days
after receiving notice from the Executive; or
(v)any order from any person to whom the Executive reports, directing the
Executive to take any action or to refrain from taking any action that in
Executive’s good-faith, considered and informed judgment violates any applicable
legal or regulatory requirement, provided that such order continues in effect
and is not revoked within thirty (30) days after receiving notice from the
Executive; or
(vi)relocation of Executive’s principal place of employment to a location that
is at least fifty (50) miles farther from the Executive’s place of business as
provided in this Agreement.
The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (vi) shall not affect the
Executive’s ability to terminate employment for Good Reason.
(e)Sunset on Right to Terminate for Good Reason.
(i)Except as further set forth herein, the Executive shall notify the Company in
writing of the existence of any circumstances constituting Good Reason within
one hundred twenty (120) days after learning of any such circumstances. The
Company shall then have an additional thirty (30) days to investigate and
provide a written determination setting forth the results of such investigation
and any applicable remedy. If the circumstances constituting Good Reason have
not been fully cured by the Company within such thirty (30) day period, the
Executive shall have an additional sixty (60) days to exercise the right to
terminate for Good Reason.
(ii)The Executive shall be conclusively deemed to have learned of such
circumstances on the date of any notice by the Company to the Executive
concerning such circumstances. If the Executive does not timely do so, the right
to terminate for Good Reason shall lapse and be deemed waived, and the Executive
shall





--------------------------------------------------------------------------------





not thereafter have the right to terminate for Good Reason unless further
circumstances occur which themselves give rise to a right to terminate for Good
Reason, in which case the provisions of this Paragraph 4(f) shall once again
apply, based on such further circumstances.
(iii)In the case of the Company’s relocation of (or announced intention to
relocate) Executive’s principal place of employment under Paragraph 4(d)(v), the
circumstances giving rise to Executive’s right to terminate for Good Reason
shall be deemed to have arisen, for purposes of Executive’s notice obligation,
on the earliest date Executive has notice of the Company’s intention to relocate
Executive’s principal place of employment. Within thirty (30) days after
receiving such notice, Executive shall notify the Company in writing of his
intention to terminate his or her employment for Good Reason under Paragraph
4(d)(v) as of the effective date of such relocation. Executive may withdraw his
notice of intention to terminate his employment under this paragraph, and the
Company may revoke its relocation or intention to relocate Executive’s principal
place of employment, in which case Paragraph 4(d)(v) shall not apply
(f)Notice of Termination. Any termination by the Company with or without Cause,
or by the Executive with or without Good Reason, shall be communicated by Notice
of Termination to the other party in accordance with Paragraph 13(b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
notice which: (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined in subparagraph (h) below) is other than the date of
receipt of such notice, specifies the termination date (which date shall within
thirty (30) days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
constitute a waiver of any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.
(g)Date of Termination. Except as otherwise provided in Paragraph 12(a) hereof,
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination or any later date, specified therein, that is
within thirty (30) days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Company without Cause, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, or any later date, specified therein, as the case may be,
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be, (iv) if the Executive’s
employment is terminated by the Executive other than for Good Reason, the Date
of Termination shall be the date of receipt of the Notice of Termination or any
later date, specified therein, that is within thirty (30) days of such notice,
subject to the Company’s acceptance of such proposed later Date of Termination;
and (v) if the Executive’s employment is terminated upon the expiration of the
Employment Period under Paragraph 2, the Date of Termination shall be the last
day of the Employment Period.
5.Obligations of the Company upon Termination.
(a)Upon any termination of the Executive’s employment, the Company shall pay or
provide to the Executive (or his estate, in the case of the Executive’s death),
the “Obligations,” which shall consist of:
(i)the Executive’s Annual Base Salary through the Date of Termination;
(ii)any earned and vested but unpaid Annual Bonus and/or LTI Awards with respect
to any calendar year or performance period ended prior to the Date of
Termination;
(iii)any unreimbursed business expenses incurred by the Executive prior to the
Date of Termination but which remain unpaid on the Date of Termination;
(iv)any accrued and unpaid vacation and sick days; and





--------------------------------------------------------------------------------





(v)other benefits, if any, to which the Executive is entitled under other
applicable plans, programs, agreements and arrangements of the Company or its
affiliates. Except as otherwise provided herein, the amounts payable to the
Executive (or his estate) pursuant to clauses (i), (iii) and (iv) above shall be
paid in a single cash lump sum within thirty (30) days after the Date of
Termination.
Any amounts to be paid or provided pursuant to clause (ii) above shall be
provided as set forth in Paragraph 3(b)(ii) or (iii), as applicable. Any
benefits to be paid or provided to the Executive (or his estate) pursuant to
clause (v) above shall be paid or provided in the manner and at the time or
times provided under the terms of applicable plan, program, agreement or
arrangement.
(b)Severance Pay, Etc. Notwithstanding any severance plan or policy (“Severance
Policy”) generally in effect during the Employment Period for employees of the
Company or its subsidiaries, if, during the Employment Period, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason, or the Executive’s employment terminates at the
end of the Employment Period following a non-renewal by the Company under
Paragraph 2, then, in addition to the Obligations to be paid or provided to the
Executive as provided in Paragraph 5(a) above, but conditioned upon the
Executive’s execution (and, if applicable, non-revocation) of a release in the
form of the Release attached hereto as Exhibit A (the “Release”):
(i)the Company shall pay to the Executive severance compensation in an amount
equal to the Annual Base Salary and Annual Bonus amounts that the Executive
would have earned under Paragraphs 3(b)(i) and 3(b)(ii), above, (A) if the
Executive had remained employed for twelve (12) months following the Date of
Termination (such period or assumed continuing employment is hereinafter
referred to as the “Severance Period”), but in no event shall payments for such
Severance Period commence prior to the effective date of the Release (and any
payments that would have been made but for the fact that the Release had not yet
been effective shall be made upon such Release’s becoming final and binding,
without interest) and (B) if, for each calendar year or portion thereof within
the Severance Period, the Executive had earned, based on the assumed attainment
of all applicable performance goals for such year, an Annual Bonus in an amount
equal to the Target Bonus in effect for his or her immediately prior to his or
her Date of Termination, pro-rated for any period less than a full calendar
year. The Annual Base Salary payments to be made pursuant to the preceding
sentence shall be paid in equal monthly installments, and each Annual Bonus
amount payable pursuant to the preceding sentence shall be paid at the same time
following the close of the calendar year to which it relates as it would have
been paid pursuant to Paragraph 3(b)(ii) if the Executive had remained employed
at the close of such year.
(ii)for the period commencing on the Date of Termination and concluding twelve
(12) months after the Date of Termination, the Company shall continue to provide
health insurance coverage to the Executive and the Executive’s spouse and
eligible dependents on the same basis such benefits were provided immediately
prior to the Date of Termination (provided that such subsidized continuation
coverage is subject to the filing of health care continuation coverage elections
by the Executive, the Executive’s spouse and eligible dependents under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”);
(iii)the Company shall cause all unvested equity-based awards, cash awards, LTI
Awards and other long term incentive awards (collectively, the “Long Term
Incentive Awards”) granted to the Executive (whether or not granted pursuant to
this Agreement) to become immediately vested in full as of the Date of
Termination, to the extent that such awards would have become vested during the
Severance Period if the Executive had remained in employment with the Company
until the end of such period. In the case of any Long Term Incentive Awards
subject to attainment of any performance targets, all targets applicable to such
award are deemed to be fully attained during the applicable performance period.
In the case of any Long Term Incentive Awards that are payable in cash and
become vested pursuant to the preceding sentence, this amount shall be paid to
the Executive in a single cash lump sum within thirty (30) days following the
Date of Termination, or, if later, upon the effective date of the Release. Any
stock options that become so vested shall remain exercisable for the lesser of
(a) the remainder of their respective original terms, or (b), until the end of
the Severance Period;
(iv)the Company shall pay to the Executive an additional severance payment in a
single lump sum in cash within ten (10) days of the Date of Termination, or, if
later, upon the effective date of the





--------------------------------------------------------------------------------





Release, in an amount equal to the Target Percentage multiplied by the Annual
Base Salary, pro-rated for any period less than a full calendar year; and
(v)if the Executive is not exempted or cannot by reason of this Agreement be
exempted from the Severance Policy, the amount of the severance pay described in
clause (i) above shall be offset by the present value of any amount to be paid
to the Executive pursuant to the Severance Policy.
All payments to which the Executive is entitled under this Paragraph 5(b) and
which are conditioned upon and subject to the Release will commence as set forth
herein, but in no event shall such Release become effective, if at all, more
than sixty (60) days after the Date of Termination and, provided further, that
if such sixty (60) day period spans two calendar years, the payments will
commence in the second calendar year.
(vi)Notwithstanding the foregoing provisions of this Paragraph 5(b), if the
Executive is found to have breached the Executive’s obligations under any
restrictive covenant agreements entered into with the Company or the covenants
referenced in Paragraph 9 of this Agreement, (i) the Executive shall no longer
be entitled to, and the Company shall no longer be obligated to pay, any
remaining unpaid portion of the amounts otherwise payable under this Paragraph
5(b) as of the date of such breach, and (ii) the Executive shall repay any
portion of such amounts previously paid or provided to the Executive; provided,
however, that Executive shall be entitled to retain the first $1,000 of any such
amounts, which will be considered full and adequate consideration for the
Executive’s general release. (For purposes of determining repayment of benefits,
if any, the Executive shall repay the Company its costs incurred to provide such
benefits.) Any disputes with respect to the application of this Paragraph
5(b)(vi) will be subject to Paragraph 7 hereof; provided that during the
pendency of any such dispute, the Company will be entitled to withhold any
payments pursuant to this Paragraph 5(b) so long as the Company believes, in
good faith, that it is reasonably likely to prevail in such dispute.
(c)Death. If the Executive’s employment is terminated by reason of the
Executive’s death, the Company shall pay or provide the Executive’s estate or
beneficiaries with the Obligations and shall provide the health care
continuation coverage to the Executive’s spouse and eligible dependents, if any,
in accordance with the provisions of Paragraph 5(b)(ii) above, for the greater
of the length of time defined in the applicable benefit plan or policy in effect
at the time of the Executive’s death or a twelve (12) month period commencing as
of the Date of Termination. In addition, all of the Executive’s outstanding Long
Term Incentive Awards shall be treated as described in Paragraph 5(b)(iii) above
in respect of a twelve (12) month period following the Date of Termination for
purposes of this subparagraph (vi). The Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in the manner and at the time
or times provided in Paragraph 5(a) above.
(d)Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Company shall pay or provide the Obligations to the
Executive and shall provide the health care continuation coverage to the
Executive and the Executive’s spouse and eligible dependents, if any, in
accordance with the provisions of Paragraph 5(b)(ii) above, for the greater of
the length of time defined in the applicable benefit plan or policy in effect at
the time the Executive becomes disabled or a twelve (12) month period commencing
as of the Date of Termination. In addition, all of the Executive’s outstanding
Long Term Incentive Awards shall be treated as described in Paragraph 5(b)(iii)
above in respect of a twelve (12) month period following the Date of Termination
for purposes of this subparagraph (d). The Obligations shall be paid to the
Executive in the manner and at the time or times provided in Paragraph 5(a)
above.
(e)Cause; Other than for Good Reason. If the Company terminates the Executive’s
employment for Cause, or the Executive terminates his employment without Good
Reason, in either case, during the Employment Period, the Company shall pay or
provide the Obligations to the Executive as set forth in Paragraph 5(a). In no
event shall a termination without Good Reason by the Executive, as described in
Paragraph 4(d), constitute a breach of this Agreement by the Executive.
(f)Change in Control.
(i)If the Executive’s employment is terminated (1) by the Company without Cause,
(2) by the Executive for Good Reason, or (3) at the end of the Employment Period
following non-renewal under





--------------------------------------------------------------------------------





Paragraph 2 (each, a “Non-Cause Termination”), in each case within twenty-four
(24) months after a Change in Control, the Company shall pay or provide the
Executive with the payments and benefits set forth in Paragraphs 5(b)(i)-(iii)
at the time and in the manner provided therein, except that the period to pay or
provide payments and benefits (other than medical coverage benefits) shall be
extended to twenty-four (24) months. Medical coverage benefits under such
circumstances will only be extended to eighteen (18) months.
(ii)If the Executive’s employment is terminated as a Non-Cause Termination,
within six (6) months before a Change in Control, the Executive shall be
entitled to receive the same payments and benefits as he would have received in
accordance with Paragraph 5(f)(i) above had the Executive’s employment with the
Company terminated immediately following the occurrence of the Change in
Control.
(iii)To the extent that any cash amounts which the Executive is entitled to
receive pursuant to Paragraphs 5(f)(i)and(ii) exceed the amounts, if any, that
were paid to the Executive under Paragraph 5(b) upon the Executive’s termination
of employment prior to the Change in Control, the excess amounts shall be paid
to the Executive in a single cash lump sum (x) within 10 days after the date of
the Change in Control or (y), the time specified in Paragraph 5(b) for such
payment to be made, whichever date is later. Notwithstanding the foregoing, any
payments or benefits accruing to the Executive solely as a result of a Change in
Control or similarly defined event under any Company plan or arrangement shall
accrue and be provided to the Executive in accordance with such plan or
arrangement and only to the extent that such payment or benefit is more
favorable to the Executive than the same or similar provision provided for
herein.
(g)Code Section 4999.
(i)If any Payments (as defined in Paragraph 5(h)(ii) to be made to or for the
benefit of the Executive under this Agreement or under any plan or arrangement
maintained by the Company or its affiliated companies are subject to the excise
tax (the “Excise Tax”) under section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), then such Payments shall be reduced by the smallest
amount necessary in order for no portion of the Executive’s total Payments to be
subject to the Excise Tax.
(ii)No reduction in any of the Executive’s Payments shall be made pursuant to
Paragraph 5(g)(i) above if the After Tax Amount of the Payments payable to
Executive without such reduction would exceed the After Tax Amount of the
reduced Payments payable to Executive in accordance with Paragraph 5(g)(i)
above. For purposes of the foregoing, (i) the “After Tax Amount” of the
Executive’s Payments, as computed with, and as computed without, the reduction
provided for under Paragraph 5(g)(i), shall mean the amount of the Payments, as
so computed, that the Executive would retain after payment of all taxes
(including without limitation any federal, state or local income taxes, the
Excise Tax or any other excise taxes, any employment, social security or
medicare taxes, and any other taxes) imposed with respect to such Payments in
the year or years in which payable; and (ii) the amount of such taxes shall be
computed at the rates in effect under the applicable tax laws in the year in
which the 280G Change in Control occurs, or if then ascertainable, the rates in
effect in any later year in which any Payment is expected to be paid following
the 280G Change in Control (and if not so ascertainable, using then current
rates), and in the case of any income taxes, by using the maximum combined
federal, state and (if applicable) local income tax rates then in effect under
such laws.
(iii)Any reduction in the Executive’s Payments required to be made pursuant to
Paragraph 5(g)(i) above (the “Required Reduction”) shall be made as follows:
first, any outstanding performance-based cash or equity incentive awards the
performance periods for which had not ended, and the performance goals for which
had not been attained, prior to the occurrence of the Change in Control, to the
extent such awards are treated as Payments, shall be reduced, by cancellation of
the acceleration of the vesting and time of payment of such awards; second, any
severance payments or benefits, or any other Payments the full amounts of which
are treated as contingent on the Change in Control pursuant to paragraph (a) of
Treas. Reg. §1.280G-l, Q/A 24 shall be reduced; and third, any cash or equity
awards, or nonqualified deferred compensation amounts, that vest solely based on
the Executive’s continued service with the Company, and that pursuant to
paragraph (c) of Treas. Reg. § 1.280G-l, Q/A 24 are treated as contingent on the
Change in Control because they become vested as a result of the Change in
Control, shall be reduced, by canceling the acceleration of their vesting. In
each case, the amounts described in clauses first, second and third of the
preceding sentence, (x) shall be reduced only to the extent of the portion





--------------------------------------------------------------------------------





thereof, if any, that is treated as contingent on the Change in Control under
the regulations issued under Code section 280G, (y) shall be reduced in the
inverse order of their originally scheduled dates of payments or vesting, as
applicable, and (z) shall be so reduced only to the extent necessary to achieve
the Required Reduction. Notwithstanding anything to the contrary, any such
reduction shall be made in accordance with Section 409A of the Code (as defined
below).
(iv)A determination as to whether any reduction in the Executive’s Payments is
required pursuant to this Paragraph 5(g), and if so, as to which Payments are to
be reduced and the amount of the reduction to be made to any such Payments,
shall be made by no later than thirty (30) days prior to the closing of the
transaction or the occurrence of the event that constitutes the Change in
Control, or as soon thereafter as administratively practicable. Such
determinations, and the assumptions to be utilized in arriving at such
determinations, shall be made by the Company in consultation with the Auditor
(as hereinafter defined) (at the expense of the Company). The Auditor shall be a
nationally recognized public accounting firm, law firm or consulting firm.
(h)For purposes of this Agreement:
(i)A “Change in Control” means the date on which the earliest of the following
events occurs:
(A)any Person, as defined in this Paragraph 5(h), becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of 50% or more of (x) the then outstanding shares of common
stock of the Company or (y) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Stock”);
(B)any Person becomes the beneficial owner of 50% or more of (x) the then
outstanding shares of common stock of Innophos (as defined in this Paragraph
5(h)) or (y) the combined voting power of the then outstanding securities of
Innophos entitled to vote generally in the election of directors;
(C)the closing of a sale or other disposition (whether by merger, consolidation,
reorganization or otherwise) of all or substantially all of the assets of the
Company, or the Company adopts a plan of liquidation providing for the
distribution of all or substantially all of its assets ;
(D)the Company combines with another entity (by merger or otherwise) but,
immediately after the combination, the stockholders of the Company immediately
prior to the combination hold, directly or indirectly, 50% or less of the
Company Voting Stock, other ownership interests of the combined entity, and any
parent entity owning 100% of the Company Voting Stock or other ownership
interests of such combined entity (there being excluded from the number of
shares or other ownership interests held by such stockholders, but not from the
voting stock of the combined entity, any shares or other ownership interests
received by affiliates of such other entity in exchange for stock or other
ownership interests of such other entity); or
(E)the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on the date of the
employment agreement; provided that any person becoming a director subsequent to
such date whose election or nomination for election was supported by two-thirds
of the directors who then comprised the Incumbent Directors shall be considered
to be an Incumbent Director;
(ii)Notwithstanding anything herein to the contrary, for purposes of this
Agreement, a Change in Control shall not include any transaction, whether by
bona fide public offering or private placement to institutional investors of any
class or series of capital stock of the Company, determined by the Board to be
effected for the purpose of equity financing, including the conversion of any
debt securities of the Company into equity securities of the Company. The
definition of a Change in Control under this Agreement is not intended to modify
or otherwise affect the definition of such term or any similar term under any
other plan or arrangement of the Company. For purposes of this Paragraph 5(h), a
“Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other
than employee





--------------------------------------------------------------------------------





benefit plans sponsored or maintained by the Company and corporations controlled
by the Company, and “Innophos” means Innophos, Inc., a Delaware corporation.
(iii)“Payment” shall mean any payment or benefit in the nature of compensation
that is to be paid or provided to the Executive or for his benefit in connection
with a Change in Control (whether under this Agreement or otherwise, including
by the entity, or by any affiliate of the entity, whose acquisition of the stock
or assets of the Company or any of their affiliates constitutes the Change in
Control), if the Executive is a “disqualified individual” (as defined in section
280G(c) of the Code) at the time of the Change in Control, to the extent that
such payment or benefit is “contingent” on the Change in Control within the
meaning of section 280G(b)(2)(A)(i) of the Code and the regulations issued
thereunder.
6.Non-exclusivity of Rights. Except as otherwise specifically provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify, nor shall anything herein limit or otherwise negatively
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts that are vested
benefits, consisting of any compensation previously deferred by the Executive,
or that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
other contract or agreement, except as explicitly modified by this Agreement.
7.Arbitration; No Set Off. Any controversy, dispute or claim arising out of or
relating to this Agreement, the Executive’s employment with the Company, or the
termination thereof (collectively, “Covered Claims”) shall be resolved by
binding arbitration, to be held in Newark, New Jersey, before a panel of three
arbitrators with expertise in employment and labor matters, in accordance with
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (“AAA Employment Rules”). Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The Company shall promptly advance to the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees) incurred by the Executive (or any of his beneficiaries) in
resolving any such Covered Claim; provided, however, that to the extent that the
Executive’s claims/defenses do not prevail in such arbitration, then the panel,
in its discretion, may determine that some or all of the amounts advanced by the
Company shall be repaid by the Executive (or his beneficiaries) to the Company.
Pending the resolution of any Covered Claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits due from the
Company and its affiliated companies under this Agreement or otherwise. Except
as provided below, the Company’s obligation to make or cause to be made the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or any of its
affiliated companies may have against the Executive or others.
8.Nature of Obligation. The Company shall not be required to establish a special
or separate fund or other segregation of assets to assure payments under this
Agreement, and, if the Company shall make any investments to aid it in meeting
its obligations hereunder, the Employee shall have no right, title or interest
in or to any such investments except as may otherwise be expressly provided in a
separate written instrument relating to such investments and nothing contained
in this Agreement, and no action taken pursuant to its provisions, shall create
or be construed to create a trust of any kind or a fiduciary relationship
between the Company and the Employee or any other person. To the extent that any
person acquires a right to receive payments under this Agreement such right
shall be no greater than the right of an unsecured creditor.
9.Restrictive Covenants.
(a)The Executive acknowledges that his employment as an executive officer of the
Company creates a relationship of confidence and trust between the Executive and
the Company with respect to confidential and proprietary information applicable
to the business of the Company and its clients. The Executive further
acknowledges the competitive nature of the business of the Company. Accordingly,
it is agreed that the restrictions





--------------------------------------------------------------------------------





contained in this Paragraph 9 are reasonable and necessary for the protection of
the interests of the Company and that any violation of these restrictions could
cause substantial and irreparable injury to the Company.
(b)The Executive and the Company agree that provisions of Exhibit B attached to
this Agreement shall be made a part hereof as if set forth at length in the body
of this Agreement.
10.Successors.
(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive and the Executive’s legal
representatives.
(b)No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company without the Executive’s prior written consent,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or a sale, liquidation or other disposition of all or substantially all of the
assets of the Company, provided that the terms and conditions of Paragraph 10(c)
below are satisfied. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and permitted assigns.
(c)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly, and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place, all within ten
(10) days after the occurrence of the applicable event. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
11.Indemnification and Directors’ and Officers’ Insurance.
(a)Scope of Indemnification. The Company shall, and shall cause Innophos to,
indemnify and defend the Executive to the fullest extent permitted under
Delaware law (including without limitation the Delaware General Corporation Law
and the Company’s (and Innophos’s) Certificate of Incorporation and By Laws)
from and against any expenses (including but not limited to attorneys’ fees,
expenses of investigation and preparation and fees and disbursements of the
Executive’s accountants or other experts), judgments, fines, penalties and
amounts paid in settlement (collectively, the “Indemnified Liabilities”)
actually and reasonably incurred by the Executive in connection with any
proceeding in which the Executive was or is made party or was or is involved
(for example, as a witness) by reason of the fact the Executive was or is
employed by the Company or was or is an officer or director of the Company,
and/or Innophos, except that such obligation shall not extend to any proceeding
to the extent initiated or instituted by the Executive.
(b)Insurance. The Company agrees to continue and maintain directors’ and
officers’ liability insurance policies covering the Executive at least to the
extent provided on the date hereof. Such insurance coverage shall continue as to
the Executive even if the Executive has ceased to be a director, officer,
member, employee or agent of the Company with respect to acts or omissions which
occurred prior to his cessation of employment with, or service as a director or
officer of, the Company. Insurance contemplated under this Paragraph 11(b) shall
inure to the benefit of the Executive’s heirs, executors and administrators.
12.Section 409A Compliance. The parties intend that any severance or other
compensation payable to the Executive under this Agreement be paid or provided
in compliance with Section 409A of the Code and all regulations, guidance, and
other interpretative authority issued thereunder (“Section 409A”) such that
there will be no adverse tax consequences, interest, or penalties for the
Executive under Section 409A as a result of the payments and benefits so paid or
provided to him. The parties agree to modify this Agreement, or the timing (but
not the amount) of the payment of the severance or other compensation, or both,
to the extent necessary to comply with Section 409A. In addition,
notwithstanding anything to the contrary contained in any other provision of
this





--------------------------------------------------------------------------------





Agreement, the payments and benefits to be provided to the Executive under this
Agreement shall be subject to the provisions set forth below.
(a)The date of the Executive’s “separation from service”, as defined in the
regulations issued under Section 409A, shall be treated as the Executive’s Date
of Termination for purpose of determining the time of payment of any amount
(other than Obligations) that becomes payable to the Executive pursuant to
Paragraph 5 hereof upon the termination of his employment.
(b)In the case of any amounts that are payable to the Executive under this
Agreement, or under any other “nonqualified deferred compensation plan” (within
the meaning of Section 409A) maintained by the Company or any of its affiliated
companies, in the form in the form of “a series of installment payments”, as
defined in Treas. Reg. §1.409A-2(b)(2)(iii), (A) the Executive’s right to
receive such payments shall be treated as a right to receive a series of
separate payments under Treas. Reg. §1.409A-2(b)(2)(iii), and (B) to the extent
any such plan does not already so provide, it is hereby amended to so provide,
with respect to amounts payable to the Executive thereunder.
(c)If the Executive is a “specified employee” within the meaning of the Section
409A at the time of the Executive’s “separation from service” within the meaning
of Section 409A, then any payment otherwise required to be made to the Executive
under this Agreement on account of the Executive’s separation from service, to
the extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to Section 409A, shall not be made until the first business day after
(i) the expiration of six months from the date of the Executive’s separation
from service, or (ii) if earlier, the date of the Executive’s death (the
“Delayed Payment Date”). On the Delayed Payment Date, there shall be paid to the
Executive or, if the Executive has died, to the Executive’s estate, in a single
cash lump sum, an amount equal to aggregate amount of the payments delayed
pursuant to the preceding sentence, without interest.
(d)All expenses eligible for reimbursement hereunder shall be paid to the
Executive promptly, but in any event by no later than December 31 of the
calendar year following the calendar year in which such expenses were incurred.
The expenses incurred by the Executive in any calendar year that are eligible
for reimbursement under this Agreement shall not affect the expenses incurred by
the Executive in any other calendar year that are eligible for reimbursement
hereunder. The Executive’s right to receive any reimbursement hereunder shall
not be subject to liquidation or exchange for any other benefit.
(e)If, as of the date on which, or by which, any payment required to be made to
the Executive (or his estate) under this Agreement, calculation of the amount of
such payment is not administratively practicable due to events beyond the
control of the Executive (or his estate) then such payment shall be made to the
Executive (or his estate) within ten (10) business days after, but in any event
by no later than December 31 next following, the date on which calculation of
the amount of such payment first becomes administratively practicable.
13.Miscellaneous.
(a)This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The parties may exchange and agree on details concerning
the provisions of this Agreement, and the conditions to which the rights and
privileges under this Agreement are subject. No provision of this Agreement may
be waived except by a written waiver explicitly identifying the provision and
signed by the party making the waiver.
(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:





--------------------------------------------------------------------------------





If to the Executive:
Joshua Horenstein


At the most recent address on file at the Company.


If to the Company:
Innophos Holdings, Inc.
259 Prospect Plains Road
Cranbury, NJ 08512
Attn: Senior Vice President - Human Resources


and


Innophos Holdings, Inc.
259 Prospect Plains Road
Cranbury, NJ 08512
Attn: Chair, Compensation Committee

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Any notice, request or other communication given
in connection with this Agreement shall be in writing and shall be deemed to
have been given (i) when personally delivered to the recipient (provided a
written acknowledgment of receipt is obtained), (ii) three (3) business days
after mailing by certified or registered mail, postage prepaid, return receipt
requested or (iii) two business days after being sent by a nationally recognized
overnight courier (provided that a written acknowledgment of receipt is obtained
by the overnight courier), to the party concerned at the address indicated above
(or such other address as the recipient shall have specified by ten (10) days’
advance notice given in accordance with this Paragraph 13(b)).
(c)The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
(d)The Company shall withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
(f)Definitions set forth in this Agreement and any terms of this Agreement which
conflict with the provisions of any other policy, plan, contract, or other
arrangement which applies to the Executive shall supersede and replace the
conflicting provisions of such other policy, plan, contract or arrangement to
the extent necessary to resolve the conflict.
(g)The interpretation and construction of this Agreement (including the Exhibits
hereto) shall be governed by the internal laws of the State of New Jersey as a
contract to be performed in such state and without regard to the conflict of law
provisions thereof.
(h)Notwithstanding Paragraph 7 above, the Company may seek equitable relief in
the event of a breach by the Executive of the covenants set forth in Exhibit B
hereto. In that regard, the parties hereby consent to exclusive jurisdiction and
agree that such proceeding will be conducted in the federal or state courts of
the State of New Jersey sitting in and for the County of Middlesex or otherwise
in such state and county wherein the headquarters of the Company is located at
the time; provided such other location shall be in the United States of America.
To effect the foregoing, the Executive hereby subjects herself to the in
personam jurisdiction of such courts and waives all objections as to improper
venue for such forum posited as provided in the preceding sentence.
(i)Except as otherwise expressly set forth in this Agreement, upon the
expiration of the Employment Period, the respective rights and obligations of
the parties shall survive such expiration to the extent necessary to carry out
the intentions of the parties as embodied in the rights and obligations of the
parties under this Agreement. This Agreement shall continue in effect until
there are no further rights or obligations of the parties





--------------------------------------------------------------------------------





outstanding hereunder and shall not be terminated by either party without the
express prior written consent of both parties.
(j)The Company represents and warrants to the Executive that (i) the execution,
delivery and performance of this Agreement by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the Executive
and the Company, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.


JOSHUA HORENSTEIN
INNOPHOS HOLDINGS, INC.




Signed: /s/ Joshua Horenstein




By: /s/ Jean Marie Mainente


Date: 10/7/16


Title: SVP, Human Resources
 


Date: 10/7/16



For good and valuable consideration, the undersigned hereby agrees to be bound
by Paragraph 11(a) hereof.
 
INNOPHOS, INC.
 




By: /s/ Jean Marie Mainente
 


Title: SVP, Human Resources
 


Date: 10/7/16



A-4


EXHIBIT A
FORM OF RELEASE
1.Release of Claims.
The Executive recognizes that the payments and other benefits to be received by
his include amounts and benefits above and beyond any amounts otherwise due his
for services rendered or to be rendered or under the Company’s general policies
or programs. Except as set forth in Section 3 herein, in consideration of, and
as a condition to these payments, the Executive hereby, to the extent allowed by
law, releases and forever discharges the Company and all of its affiliates,
present or former officers, directors, shareholders, Executives, agents,
successors or assigns (the “Releasees”) from any claim concerning past, present
or future employment and benefits thereunder, and of and from all claims or
causes of action or other demands whatsoever, which the Executive ever had, now
has, or hereafter can, shall or may have against the Releasees, arising out of
or related to his employment relationship with the Company or the termination of
that relationship (the “Claims”).
This release or giving up of the Claims is binding on the Executive, his heirs,
assigns, and/or representatives.





--------------------------------------------------------------------------------





Listed below are the statutes and legal theories from which the Executive has
released and discharged the Releasees and under which the Executive will not
bring any Claim. In the event that the law prohibits a release or waiver of
Claims under any such statute or theory, the Executive hereby waives the right
to seek or accept damages in a proceeding under the statute or theory and/or
hereby acknowledges that the Executive has no valid Claim under such statute or
theory. The Claims released are any alleged violation by the Company of:
•
The National Labor Relations Act, as amended;

•
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq.;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employment Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001 et seq.;

•
The Immigration Reform Control Act, as amended;

•
The Americans with Disabilities Act;

•
The Age Discrimination in Employment Act, as amended, and including the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.;

•
The Fair Labor Standards Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Family and Medical Leave Act;

•
The Consolidated Omnibus Budget Reconciliation Act, as amended;

•
Any federal, state or local laws against discrimination or protecting
whistleblowers, or any other federal, state or local law or common law relating
to employment, wages, hours, or any other terms and conditions of employment.

The Claims released also are:
•
Any public policy, contract, tort, or other common law claim or cause of action,
including but not limited to breach of implied or express contract, intentional
or negligent infliction of emotional distress, negligent misrepresentation,
defamation, wrongful discharge;

•
Any claim or cause of action for commission, back wages or other compensation,
including, but not limited to, commissions, back wages or compensation, related
to or arising out of any payments or sums the Company has received or may
receive in the future from any source at any time;

•
Any claim or allegation for costs, fees, or other expenses, including attorneys’
fees, incurred in any matter or proceeding.

2.Unknown Claims Released.
The Executive understands that the Executive is releasing claims that the
Executive may not know about. This is the Executive’s knowing and voluntary
intent, even though the Executive recognizes that someday the Executive might
learn that some or all of the facts they currently believe to be true are untrue
and even though the Executive might then regret having signed this Release.
Nevertheless, the Executive assumes that risk and agrees that this Release shall
remain effective in all respects in any such case. The Executive expressly
waives all rights they might have under any law that is intended to protect the
Executive from waiving unknown claims, and the Executive understands the
significance of doing so.
3.Claims Not Released.
Anything to the contrary notwithstanding contained herein, nothing herein shall
release Company or any Releasee from any claims or damages based on (i) any
right or claim that arises after the date of this Release, (ii) any Claim or
Claims relating to any rights, benefits or entitlements (including equity
awards) which are accrued or vested or





--------------------------------------------------------------------------------





otherwise payable (whether immediately or over time) as of the Date of
Termination under the Employment Agreement between Executive and the Company and
any employee benefit plans, programs, equity award plans, awards and/or programs
in which Executive participated, or (iii) the Executive’s eligibility for
indemnification and advancement of expenses in accordance with any agreement
with the Company, applicable laws or the certificate of incorporation and
by-laws of Company, or any applicable insurance policy.
4.No Participation in Claims.
The Executive understands that if this Agreement were not signed, the Executive
could have the right to voluntarily assist other individuals or entities in
bringing claims against the Releasees. The Executive hereby waives that right
and agrees not to provide any such assistance, other than assistance in an
investigation or proceeding conducted by an agency of the United States, state
or local government. To the extent that the law prohibits the Executive from
waiving his right to bring and/or participate in the investigation of a claim,
the Executive nevertheless waives his right to seek or accept any damages or
relief in any proceeding.
5.Nonadmission of Liability.
The Executive recognizes and agrees that this Release is not intended to imply
any wrongdoing on the Releasees’ parts with respect to his employment or its
termination, or any other reason, and shall not constitute evidence of the same.
6.Voluntary Agreement.
The Executive’s decision to enter into this Release is based solely on the
mutual considerations described above and is wholly his free act and deed.
Before signing this Release, the Executive has had the opportunity for up to
twenty-one (21) days to carefully consider the terms and ramifications of this
Release and the opportunity to consult with his advisors, legal or otherwise,
which the Company has encouraged the Executive to do.
7.Governing Law and Interpretation.
This Release shall be governed and conformed in accordance with the laws of the
State of New Jersey, without regard to its conflict of laws provisions.
8.Separate Enforceability of Terms.
If any terms of this Release are declared invalid by any court of competent
jurisdiction, the Release shall be deemed amended by excluding the invalid term
or terms, and all remaining terms shall continue in full force and effect. The
Executive and the Company agrees to execute such amendments as may be necessary
to accomplish the intent of this paragraph, which is to maintain in force all
terms of this Release to the full extent permitted by law.
9.Limitations on Changing Release.
This Release may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Release.
10.Revocation; Effectiveness.
The Executive may revoke this Release for a period of seven (7) days following
the day the Executive executes this Release. Any revocation within this period
must be submitted, in writing, to the Company at the address listed below. The
revocation must be delivered to Senior Vice President Human Resources, Innophos
Inc., 259 Prospect Plains Road, Cranbury, NJ 08512. and postmarked within seven
(7) days of execution of this Release. This Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Illinois, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.
NOTWITHSTANDING THE EFFECTIVENESS OF THIS RELEASE, THE EXECUTIVE ACKNOWLEDGES
THAT CERTAIN CONSIDERATION FOR THIS RELEASE AND/OR CERTAIN COMPENSATION AND
BENEFITS PAYABLE TO HIS MAY BE CONDITIONED ON HIS EXECUTING AND NOT REVOKING THE
RELEASE WITHIN SIXTY DAYS AFTER HIS TERMINATION OF EMPLOYMENT.





--------------------------------------------------------------------------------





THE EXECUTIVE HAS HAD TWENTY ONE (21) DAYS TO CONSIDER THIS RELEASE AND CONFIRMS
THAT THE COMPANY ADVISED HIS TO CONSULT WITH HIS ATTORNEY BEFORE EXECUTING THE
RELEASE.
THE EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY ONE (21) DAY
CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, THE EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION ENTERS
INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS THE EXECUTIVE HAS OR MIGHT HAVE AGAINST THE RELEASEES.


IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this Release
as of the date set forth below:
Innophos Holdings, Inc.
By:                        
Name:
Title:
Date:                        
Joshua Horenstein                         
Current personal mailing address:
                        
                        
Date:                        


EXHIBIT B
NONCOMPETITION AND NONSOLICITATION AGREEMENT
11.General.
The terms of this Noncompetition and Nonsolicitation Agreement are made part of
the Employment Agreement to which it is an exhibit, and, except as expressly
provided in this Noncompetition and Nonsolicitation Agreement, shall be of
unlimited duration. For purposes of this Exhibit, the “Noncompete Period” means
that period commencing on the Effective Date and ending at the conclusion of the
Severance Period following the Date of Termination, except that if the Company
does not have an obligation to pay the Executive for the Severance Period, the
Noncompete Period will be twelve (12) months. The “Nonsolicitation Period” shall
be measured in the same manner and shall end at the conclusion of the Severance
Period following the Date of Termination, except that if the Company does not
have an obligation to pay the Executive for the Severance Period, the
Nonsolicitation Period will be twelve (12) months . Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement to which this Exhibit is attached.
12.Confidential Information.
a.The Executive acknowledges that the information, observations and data,
including trade secrets, obtained by the Executive while employed or retained by
the Company and its controlled affiliates concerning their business and affairs
(collectively, “Confidential Information”) are the property of those entities.
Therefore, the Executive agrees that, except as required by law, court order, an
arbitrator, a mediator or by other





--------------------------------------------------------------------------------





legal process, including, but not limited to, depositions, interrogatories,
court testimony, arbitration, and the like, and except in connection with any
litigation, arbitration or mediation involving the Employment Agreement
(including the Exhibits thereto), including the enforcement of the Employment
Agreement (including the Exhibits thereto), the Executive shall not at any time
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Company’s Board of
Directors (which may delegate to an authorized officer authority to give such
consent), unless and to the extent that: (i) the Confidential Information
becomes generally known to and available for use by the public or generally
known in the industry other than as a result of the Executive’s acts or
omissions, (ii) the Executive discloses or uses such information in the
performance of his duties as an employee and an officer of the Company
(including services to its controlled affiliates) in the ordinary course of
business, or (iii) the Executive discloses such information to third parties
with whom the Company or its affiliates have entered into a non-disclosure
agreement and such disclosure is made in the ordinary course performance of the
Executive’s duties and responsibilities to the Company and its affiliates. The
Executive shall deliver to the Company promptly following the termination of his
employment, or at any other time the Company may reasonably request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) embodying the
Confidential Information or Work Product (as defined below) which the Executive
may then possess or control, provided that the Executive may retain (i) papers
and other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that the Executive reasonably
believes may be needed for tax purposes and (iv) copies of plans, programs and
agreements relating to his or her employment, or termination thereof, with the
Company. Notwithstanding the foregoing or anything in this Agreement to the
contrary, Confidential Information or Work Product shall not include: any
information in the Executive’s possession or known to the Executive prior to
employment with the Company, including but not limited to information that is
located on the Executive’s rolodex (whether paper or electronic), any
information that is generally known in the industry or in the public domain, or
any information that becomes generally known in the industry or in the public
domain through no wrongful act on the Executive’s part.
b.The Executive represents and warrants to the Company that, to the best of his
knowledge, the Executive has nothing that contains any material information
which belongs to any former employer that the Executive is not entitled to have
or use for the benefit of the Company and its controlled affiliates. If at any
time the Executive discovers that the foregoing statement is incorrect in any
material respect, the Executive shall promptly return any such materials to the
Executive’s former employer or obtain any necessary consents. The Executive
understands that Company does not want any such materials, and that the
Executive will not be permitted to use or refer to any such materials in the
performance of the Executive’s duties.
13.Intellectual Property, Inventions and Patents.
The Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which (i) relate to the Company’s or any
of its controlled affiliate’s actual or anticipated business, research and
development or existing or future products or services and (ii) are conceived,
developed or made by the Executive (whether individually or jointly with others)
while employed by the Company or its affiliates or their predecessors in
interest (collectively, “Work Product”), belong to the Company or such
affiliate, as the case may be. The Executive shall disclose Work Product
promptly to the Company or the applicable affiliate in the manner reasonably
required under procedures established by those entities and, at the expense of
the Company or applicable affiliate, as the case may be, perform all actions
reasonably requested on behalf of any such entity (whether during or after any
period of employment or engagement) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments). The Employee acknowledges and agrees that the Company’s or
applicable affiliate’s ownership of Work Product includes all future rights
arising from the Work Product, which rights do not yet exist, as well as new
uses, media, means and forms of exploitation throughout the universe exploiting
current or future technology yet to be developed.
14.Non-competition and Non-solicitation.





--------------------------------------------------------------------------------





a.Non-competition. The Executive acknowledges that, during the course of the
Executive’s employment or similar engagement with the Company and its controlled
affiliates (including their respective predecessors in interest), the Executive
has or will become familiar with the trade secrets of, and other Confidential
Information concerning, those entities and that the Executive’s services have
been, and are reasonably expected to be, of special, unique and extraordinary
value to the Company and its affiliates. As a result, the Executive agrees that,
during the Noncompete Period, the Executive shall not directly or indirectly own
any interest in, manage, control, participate in, be employed by, consult with,
render services for, or in any manner engage in any Competing Business within
any geographical area in which the Company or any of its controlled affiliates
engage or have active plans at the Date of Termination to engage in such
businesses. The Executive acknowledges and agrees that this restriction is
without specific geographic limitation inasmuch as the Company and its
affiliates conduct business on a nationwide and international basis, that its
sales and marketing prospects are for continued expansion both nationally and
internationally, that access to the Company’s Confidential Information would
provide any national or international competitor with an unfair competitive
advantage, and that, therefore, the restrictions set forth in this section are
reasonable and properly required for the adequate protection of the legitimate
interests of the Company. Nothing herein shall prohibit the Executive from
owning beneficially not more than 2% of any class of outstanding equity
securities or other comparable interests of any issuer that is publicly traded,
so long as the Executive has no active participation in the business of such
issuer. For purposes hereof, the term “Competing Business” means any business
that is engaged in the production or sale of phosphates or other products that
compete with the products produced, distributed or sold by the Company or its
controlled affiliates (or are in the process of being actively developed by such
entities) as of the Date of Termination. This restriction shall not prevent the
Executive from working for a subsidiary, division, venture or other business or
functional service unit (collectively a “Unit”) of a Competing Business so long
as (i) such Unit is not itself a Competing Business, (ii) the Executive does not
manage or participate in business activities or projects of any Unit that is a
Competing Business, and (iii) the Executive otherwise strictly complies with the
restrictive covenants contained in this Exhibit.
b.Non-solicitation. During the Nonsolicitation Period, the Executive shall not
directly or indirectly through another person or entity: (i) induce or attempt
to induce any executive or other key employee of the Company or any controlled
affiliate to leave the employ of any of those entities, or in any way interfere
with the relationship between the Company or any such affiliate and any such
person; (ii) solicit any person who was an executive or other key employee of
the Company or any controlled affiliate at any time within the one year period
prior to an offer of employment to such person; or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of the Company or any controlled affiliate to cease doing business with
any Company-affiliated entity, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and Company
affiliated entity. The following shall not be deemed a violation of this
provision (a) providing customary business references for Company executives or
other key employees at their request, (b) being involved in a general
solicitation to the public of general advertising, or (c) if an entity with
which the Executive is associated hires or engages any employee of the Company
or any of its controlled affiliates, if the Executive was not, directly or
indirectly, involved in hiring or identifying such person as a potential recruit
or assisting in the recruitment of such employee. For purposes hereof, the
Executive shall only be deemed to have been involved “indirectly” in soliciting,
hiring or identifying an employee if the Executive (x) directs a third party to
solicit or hire the Employee, (y) identifies an employee to a third party as a
potential recruit or (z) aids, assists or participates with a third party in
soliciting or hiring an employee.
15.Nature of Restrictive Covenants; Enforcement.
a.For purposes of enforcement, the restrictive covenants contained in this
schedule are independent of any other provision of this Exhibit. As a result,
the existence of any claim or right of set-off that the Executive may have or
allege against the Company, whether based on this Exhibit or otherwise, shall
not prevent the enforcement of the covenants or be deemed to mitigate any harm
suffered by the Company. Notwithstanding the above, Executive shall be released
from the Noncompete Period and the Nonsolicitation Period post-termination of
employment if the Company fails to pay Executive all material amounts due under
Paragraph 5(b) or 5(f) of the Employment Agreement, as and if applicable,
following notice to the Company and reasonable opportunity to cure.
b.Because the Executive’s services are unique (resulting in the Company’s need
for the restrictions in this schedule) and because the Executive has access to
Confidential Information, Work Product and





--------------------------------------------------------------------------------





other proprietary resources representing valuable assets of the Company, the
parties agree that the Company and its affiliates might suffer irreparable harm
from a breach or threatened breach by the Executive of the restrictions set
forth in this Exhibit and that money damages would not be an adequate remedy for
any such non-compliant conduct. In the event of a breach or threatened breach of
the restrictive covenants in this Exhibit, the Company (including its affected
affiliates and their respective successors or assigns) in addition to other
rights and remedies existing in their favor, shall be entitled to seek specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions in this Exhibit (without posting a bond or other security, any
requirement of which is waived by the Executive). In the event of any breach by
the Executive of the restrictions set forth in this Exhibit, the Noncompete
Period shall be tolled until such breach has been cured. If, at the time of
enforcement, a court holds that restrictions contained in this Exhibit are
unreasonable under circumstances then existing, the parties agree that the
maximum period, scope or geographical area reasonable under such circumstances
(or as otherwise allowed by governing law) are to be substituted for the stated
period, scope or area provided in this Exhibit, and the restrictions are to be
deemed reformed to that extent and shall be enforceable as so reformed to the
fullest extent permitted by law to provide protection to the Company.
The Executive acknowledges and agrees that (i) the restrictions contained in
this Exhibit are reasonable and will not subject his to undue hardship, (ii) the
Executive has had the opportunity to review these restrictions and the other
provisions of this Agreement with legal counsel and such other advisors as the
Executive deems appropriate, (iii) the Executive has carefully read and fully
understands all of the provisions of this Exhibit, and (iv) the Executive is
voluntarily entering into the Employment Agreement containing this Exhibit
without any reliance upon any representations or statement made by the Company
with regard to the subject matter, basis or effect of this Exhibit, other than
those in writing, including those contained in the Employment Agreement and this
Exhibit.
16.Non-Disparagement.
Executive shall not at any time make any statement, written or otherwise, that
disparages or criticizes the Company or any related party. The Company (which,
for this purpose, shall be limited to members of the Company’s Board of
Directors, and its Named Executive Officers) shall not at any time make any
statement, written or otherwise, that disparages or criticizes Executive.





